DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 07/05/2021 has been entered. Claims 31-43 are newly added. Claims 1-12 and 31-43 are pending in this instant application.  Claims 32-34 and 39-41 are withdrawn. Claims 1-12, 31, 35-38, 42, and 43 are currently under examination.   

Priority
This is US Application No. 17/224,856 filed on 04/07/2021 and claims benefit of US Provisional Application No. 63/006,501 filed on 04/07/2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/006,501, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 2-5, 7, 8, 31, 35-38, 42, and 43 recite “glucose esterified with gallic-, ellagic-, chebulic-, modified ellagic-, and modified chebulic- acids”, “the following structure: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
… groups are hydroxyl”, “Pentagalloyl glucose”, “Pedunculagin, .

Election/Restrictions
Applicant's election without traverse of Group I invention (claims 1-12) in the reply filed on 07/05/2021 is acknowledged. Applicant’s election of species (chebulagic acid as the hydrolysable tannin) with traverse in the reply filed on 07/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Newly added claims 31-43 depend from claim 1. Claims 32-34 and 39-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2021. Thus, claims 1-12, 31, 35-38, 42, and 43 are currently under examination.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 07/05/2021 have been considered. The Non-Patent Literature #36 and #40 in the 8-page IDS are crossed out because the dates or years (published or accessed) were not provided. 

Claim Objections
Claims 1, 3, and 5 are objected to because of the following informalities: In claim 1, change the incorrect recitation “mitigating and/or treating” (line 1) to “mitigating or treating”. In claim 3, change the incorrect recitations “which may be the same” (line 4), “selected from hydroxy and ester moieties of” (line 5), and “(DHHDP) and hexahydroxydiphenic acid” (line 6) to ““which are the same”, “selected from hydroxy or ester moieties of”, and “(DHHDP) or hexahydroxydiphenic acid”, respectively. In claim 5, change the incorrect recitation “RNA” (line 4) to “viral RNA”; and insert the missing word “to” immediately after the recitation “and/or” (line 4). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 31, 35-38, 42, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting, mitigating or treating Covid-19, does not reasonably provide enablement for preventing Covid-19. The term “preventing or prevention” is defined “refers to reducing the risk of manifesting acute respiratory distress syndrome” in the specification (p. 23/48, [0057]), which encompasses prevention of COVID-19 infection. The specification does not enable any person skilled in the art to which it pertains, or with which it is most make and/or to use the invention commensurate in scope with these claims. Claims 2-4, 6-12, 31, 35-38, 42, and 43 depend from claim 1.
Applicants claim a method of preventing Covid-19 recited in claims 1 and 5. However, no limiting definition of “preventing" or “prevention” is given in the instant Specification.  In the absence of a limiting definition by the Applicants, "prevention" as described according to the Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed method of treating (encompassing preventing) benign prostatic hyperplasia (BPH) in a male mammal as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate Covid-19 by the method. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to “A method of preventing, inhibiting, mitigating or treating Covid-19 comprising administering to an individual exposed to or  prevent viral RNA replication and/or to prevent or inhibit the binding of the SARS-CoV-2 virus to the receptor site” (claim 5).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention of Covid-19, viral RNA replication, and/or binding of the SARS-CoV-2 virus to the receptor site using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent Covid-19, viral RNA replication, and/or binding of the SARS-CoV-2 virus to the receptor site. Hussain et al. (ResearchGate, preprint, August 2020, 5 pages) disclosed that Terminalia chebula (TC) fruit is a rich source of antioxidants (polyphenolic secondary metabolites tannins). Chebulagic acid (CHLA), Chebulinic acids (CHILI), punicalagin (PUG) and punicalin (PUN) are the four most important constituents reported for broad antiviral properties of TC. The binding of drug components to viral glycoproteins that interact with cellular surface Glycosaminoglycans (GAGs), effectively controlling entry and the spread of virus, with particular reference to effects of TC verses HSV-1 and HIV. SARS-Cov-2 and HSV have outer surface glycoprotein spikes which help the attachment of virus with the host cells. Antiviral activities of TC can be due to the hydrolysable tannins. Hydrolysable tannins can be useful as competitors for GAGs in managing viral infections (page 1/5, lines 1-5 and 18-23; page 2/5, lines 1, 2, 7-9, 16, and 17), in which no preventive measure has been reported. One of skilled artisan would understand that contemporary treatment or management of Covid-19 by phytochemical compounds is to minimize Covid-19, viral RNA replication, and/or binding of the SARS-CoV-2 virus to the receptor site, not to prevent, Covid-19, viral RNA replication, and/or binding of the SARS-CoV-2 virus to the receptor site.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for preventing Covid-19, viral RNA replication, and/or binding of the SARS-CoV-2 virus to the receptor site in an individual as recited in the claim. The exemplary embodiments of the Specification merely present in vitro assays (i) Example 1 - Inhibition of HNA-dependent RNA polymerase (RdRp): the hydro!ysable tannins, namely Chebulinic acid, Chebulagic acid and Pentagallolyl glucose, all exhibited a marked inhibition of SARS-CoV-2 RNA replication; and (ii) Example 3- Receptor Binding: the select hydrolysable tannins showed significant if not marked lower binding energies (i.e., a tighter binding) as compared to the conventional or currently pursued pharmaceutical treatments for Covid-19 (p. 41/48 to 43/48, [0101-0103]; p. 45/48 to 46/48, [0108-0111]).
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved after applying the claimed method. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to prevent Covid-19, viral RNA replication, and/or binding of the SARS-CoV-2 virus to the receptor site in an individual.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in prevention of Covid-19, viral RNA replication, and/or binding of the SARS-CoV-2 virus to the receptor site in an individual, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 2 recites “glucose esterified with gallic-, ellagic-, chebulic-, modified ellagic-, and modified chebulic- acids and combinations thereof”, in which the “and” links every recited acid in one glucose and is confusing. Applicant is advised to change the above recitation to “glucose esterified with gallic-, ellagic-, chebulic-, modified ellagic-, modified chebulic- acids or combinations thereof”.
Claims 3, 5, 42, and 43 recite the limitations "the Rx groups" (last line of claim 3; line 1 of claims 4 and 43), or “the receptor site” (last line of claim 5).  There is insufficient antecedent basis for this 1 to R5 groups" and “the receptor site of the individual”, respectively. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-12, 31, 35-38, 42, and 43 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over AyurvedaPura (posted on March 17, 2020, https://nwconnected.co.uk/ayurvedic-immune-support-in-a-covid-19-world/, hereinafter referred to as AyurvedaPura ‘2020), as evidenced by Pawar et al. (Indian J. Pharm. Sci. 71 (4):382-386, 2009, hereinafter referred to as Pawar ‘2009).
With regard to structural limitations “a method comprising administering to an individual exposed to or infected with the SARS-CoV-2 virus (or before or after the manifestation of symptoms of Covid-19) an effective amount of one or more hydrolysab!e tannin (or elected chebulagic acid (=
    PNG
    media_image2.png
    625
    606
    media_image2.png
    Greyscale
), characterized as glucose esterified with gallic, chebulic, and modified ellagic acid; or have the structure  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein R1, R2, R3, R4, and R5 are independently selected from gallic acid, chebulic acid, and hexahydroxydiphenic acid (HHDP), provided that no more than 4 (or no more than 3 or 2) of the R1 to R5 groups are hydroxyl)” (claims 1-6, 9, 31, 35-38, 42, and 43):  
AyurvedaPura ‘2020 disclosed that there has been increasing alarm over the COVID-19 (Corona Virus) and Dr. Deepa Apté has been asked to share ways in protecting and strengthening the immune system. Follow the recommended approaches along with suggestions given by your health practitioners and health authorities. One of the approaches is 2 capsules (500 mg each) of Triphala in evening around 9pm. All of these items can be found in one Ayurvedic Immune Support Kit. Triphala consists of Three fruits - Amalaki, Bibhataki and Haritaki (page 1/6, last paragraph; page 2/6, para. 2; page 3/6, para. 3 and 4; page 5/6, para. 1; page 6/6, label on the bottle). Pawar ‘2009 (cited here as evidence only) disclosed that the Triphala product comprises of a coarse powder made out of three myrobalans, Emblica officinalis Gaertn (Amla), Terminalia chebula Retz. (Haritaki) and Terminalia belerica Roxb. (Bibhitaki) blended in equal proportion. Amla contains gallic acid in the range of 1.5-5% (w/w) and chebulagic acid is 0.9 to 1.2% (w/w), while chebulinic acid was not detected. In belerica samples under study, amount of gallic acid is around 1.8% to 2.4% (w/w), chebulagic acid varies from 2.9% to 3.75% (w/w) while chebulinic acid is in the range of 0.4% to 0.9%. For chebula samples, gallic acid content varied from 0.8% to 1.25%, chebulagic acid is between 9.4% to 10.8% (w/w) and chebulinic acid content varied from 13% to 14.3% (w/w). Using (Table 3) theoretically, amount of gallic acid, chebulagic acid and chebulinic acid was calculated for triphala powder considering uniform mixing of amla, belerica and chebula in 1:1:1 ratio. The results of this theoretical calculation were compared with actual data obtained by HPLC analysis of triphala blend prepared (page 382, left col., para. 1; page 384, right col. para. 3; page 385, left col., para. 1 and 2; right col. para. 1).
Thus, these teachings of AyurvedaPura ‘2020 as evidenced by Pawar ‘2009 anticipate or, in the alternative, are obvious to skilled artisan to arrive Applicant’s claims 1-12, 31, 35-38, 42, and 43 because (i) the Triphala product is marketed or available for anyone who has been potentially exposed, exposed or infected with Covid-19 and who is symptomatic or asymptomatic, and (ii) each Triphala capsule contains about 5% w/w of the chebulagic acid, which falls within the effective amount of the most . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 31, 35-38, 42, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10, 14, and 15 of copending Application No. 17/035,405 (Chaudhuri et al., the claim set of 07/05/2021) as evidenced by Pawar et al. (Indian J. Pharm. Sci. 71 (4):382-386, 2009, hereinafter referred to as Pawar ‘2009). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl ‘405 claims “A method of preventing, inhibiting, mitlgating and/or treating acute respiratory distress syndrome associated with or caused by the SARS-Cov-2 virus and/or the disease Covid-19 in humans, comprising administering an effective amount of a cytokine modulating agent selected from the group consisting of Terminalia chebula fruit extract, Emblica officinalis fruit extract, Terminalia bellerica fruit extract… to an individual who has contracted Covid 19” (claim 1), “wherein… an individual manifesting a symptom of respiratory distress” (claim 8), “wherein the cytokine modulating agent downregulates IL-6 and/or IL-8… production thereof” (claim 10), and “wherein the tannin rich extract has at !east 30% by weight tannins” (claims 14 and 15). Pawar ‘2009 (cited here as evidence only) disclosed that the Triphala product comprises of a coarse powder made out of three myrobalans, Emblica officinalis Gaertn (Amla), Terminalia chebula Retz. (Haritaki) and Terminalia belerica Roxb. (Bibhitaki) blended in equal proportion. Amla contains gallic acid in the range of 1.5-5% (w/w) and chebulagic acid is 0.9 to 1.2% (w/w), while chebulinic acid was not detected. In belerica samples under study, amount of gallic acid is around 1.8% to 2.4% (w/w), chebulagic acid varies from 2.9% to 3.75% (w/w) while chebulinic acid is in the range of 0.4% to 0.9%. For chebula samples, gallic acid content varied from 0.8% to 1.25%, chebulagic acid is between 9.4% to 10.8% (w/w) and chebulinic acid content varied from 13% to 14.3% (w/w). Using (Table 3) theoretically, amount of gallic acid, chebulagic acid and chebulinic acid was calculated for triphala powder considering uniform mixing of amla, belerica and chebula in 1:1:1 ratio. The results of this theoretical calculation were compared with actual data obtained by HPLC analysis of triphala blend prepared (page 382, left col., para. 1; page 384, right col. para. 3; page 385, left col., para. 1 and 2; right col. para. 1).
Thus, claims 1-12, 31, 35-38, 42, and 43 of this instant Application encompass or overlap with claims 1, 8, 10, 14, and 15 of Appl ‘405 as evidenced by Pawar ‘2009. The method of Appl ‘405 as evidenced by Pawar ‘2009 meets all structural limitation of claimed method and would achieve the same intended results or would carry the same properties, including “an individual with a compromised immune response”, “the hydro!ysable tannin up-regulates interferon alpha and/or interferon gamma”, “symptoms of acute respiratory distress syndrome”, “symptoms of cytokine storm and the effective amount is sufficient to down-regulate pro-inflammatory cytokines”, and “the effective amount is sufficient to down-regulate Interleukin 6 and/or Interleukin 8”, required by claims 7, 8, and 10-12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623